PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yevgeniya et al.
Application No. 16/433,845
Filed: 6 Jun 2019
For: METHODS AND SYSTEMS FOR OBFUSCATING SENSITIVE INFORMATION IN COMPUTER SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c))” filed on May 17, 2022.

This petition is DISMISSED as moot. 

On filing, applicant did not make a claim for benefit of Application No. 61/990,208 filed on May 7, 2014, in the Application Data Sheet (ADS). Applicant did include the benefit claim to Application No. 61/990,208, in the first line of the specification filed June 6, 2019, within the time period set forth in 37 CFR 1.78, but not in the manner specified in 37 CFR 1.78. 

Pursuant to MPEP 211.03:

If an applicant includes a claim to the benefit of a prior application elsewhere in the application but not in the manner specified in 37 CFR 1.78 (e.g., if the benefit claim is not present in the proper place but is included in an oath or declaration, or the application transmittal letter, or in the first sentence(s) of the specification for an application filed on or after September 16, 2012) within the time period set forth in 37 CFR 1.78, the Office will not require a petition and the petition fee under 37 CFR 1.17(m) to correct the benefit claim if the information concerning the benefit claim contained elsewhere in the application was recognized by the Office as shown by its inclusion on the first filing receipt. This is because the application will have been scheduled for publication on the basis of such information concerning the benefit claim. Applicant must still submit the benefit claim in the manner specified in 37 CFR 1.78 (i.e., in an ADS in compliance with 37 CFR 1.76 (or for applications filed prior to September 16, 2012 by an amendment to the first sentence(s) of the specification or in an ADS in compliance with pre-AIA  37 CFR 1.76) to have a proper claim under 35 U.S.C. 120 or 119(e) and 37 CFR 1.78 to the benefit of a prior application. If, however, an applicant includes a benefit claim elsewhere in the application and the claim is not recognized by the Office as shown by its absence on the first filing receipt, the Office will require a petition and the petition fee under 37 CFR 1.17(m) to correct the benefit claim if the correction is sought after expiration of the time period set in 37 CFR 1.78. This is because the application will not have been scheduled for publication on the basis of the information concerning the benefit claim contained elsewhere in the application.

Emphasis added

The Office recognized the benefit claim to the provisional application as shown by its inclusion on the first filing receipt issued on June 14, 2019. On March 7, 2022, the Office issued a Notice to File Corrected Application Papers noting the benefit claim to the provisional application was not included in an ADS. The Notice of March 7, 2022, indicated that a petition would not be required if the Office recognized the benefit claim on the initial filing receipt.  

On April 6, 2022, applicant provided a corrected ADS. The ADS submitted on April 6, 2022, included a benefit claim to Application No. 62/990,028, which differed from the application number (61/990,208) identified in the first line of the specification on filing and the first filing receipt). This resulted in the Office’s issuance of the Response to Request for Corrected Filing Receipt on April 8, 2022, and the corrected filing receipt, omitting the benefit claim to Application No. 61/990,208, on April 12, 2022. 

On May 17, 2022, applicant filed the present petition under 37 CFR 1.78(c) and a corrected ADS identifying the benefit claim to Application No. 61/990,208 with underlining in compliance with 37 CFR 1.76. 

In view of the Office’s inclusion of the benefit claim to Application No. 61/990,208 on the first filing receipt and its ability to schedule the application for publication on the basis of such information concerning the benefit claim, the petition under 37 CFR 1.78 is unnecessary to correct the benefit claim to Application No. 61/990,208 as stated in the corrected ADS of May 17, 2022. The petition is dismissed as moot. The Office will issue a corrected filing receipt in due course.

Questions concerning this decision may be directed to the undersigned at 571-272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET